                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:19-CV-63-BO

SHAMUS BLAND,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )                      ORDER
                                             )
                                             )
LARRY BOOTH and MAVERICKS                    )
POINTE,                                      )
                                             )
       Defendant.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge James E. Gates. [DE 5]. On May 3, 2019, Judge Gates recommended that

plaintiff be permitted to proceed informa pauperis and that his claims under 42 U.S.C. § 1981

proceed, but that his claims under Title VII be dismissed. Id. No objections to the M&R have been

filed and the matter is ripe for review. For the reasons that follow, the M&R is ADOPTED.

                                        BACKGROUND

       In March 2019, plaintiff filed a pro se application to proceed in forma pauper is under 28

U.S.C. § 1915. [DE 1]. Plaintiff alleges that he was discriminated against on the basis of his race

while employed as a cook at Mavericks Pointe Restaurant in Sunset Beach, North Carolina, and

ultimately terminated in August 2018 after only eight weeks of employment. In May 2019, Judge

Gates entered the instant memorandum and recommendation (M&R), granting plaintiffs

application to proceed in forma pauperis and recommending that plaintiffs claims must be

dismissed to the extent that they rely upon Title VII of the Civil Rights Act of 1964, but that

plaintiffs claim under 42 U.S.C. § 1981 should be permitted to proceed.
                                          DISCUSSION

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the memorandum and recommendation is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Gates is ADOPTED and

plaintiff's claim under Title VII is DISMISSED. Plaintiff's claim under§ 1981 may proceed.



SO ORDERED,       this~ day of May, 2019.




                                              ~w·&f
                                                 DISTRICT~
                                              CHIEF UNITED STATES




                                                  2
